Case: 13-3006     Document: 3     Page: 1   Filed: 10/23/2012




           NOTE: This order is nonprecedential.


  mtniteb ~tatel1 <!Court of ~peaIl1
       for tbe jfeberaI <!Circuit

                WILLIAM o. WAGONER,
                      Petitioner,

                             v.
     OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent.


                        2013-3006


   Petition for review of the Merit Systems Protection
Board in case no. CH0831110115-B-1.


                      ON MOTION


                        ORDER
    The court treats William O. Wagoner's October 4,
2012 submission as a motion for reconsideration of the
court's September 17, 2012 letter rejecting his petition for
review as untimely.

    Because Mr. Wagoner's submission provides some in-
dication that his petition was timely filed, the court will
accept his petition. To the extent that the Office of Per-
Case: 13-3006        Document: 3   Page: 2   Filed: 10/23/2012




WILLIAM WAGONER v. OPM                                      2
sonnel Management disagrees, it may raise any jurisdic-
tional arguments in its brief.

    Mr. Wagoner has not yet paid the court's filing fee.
He must therefore either pay the court's docketing fee or
complete and return the enclosed Motion and Declaration
for Leave to Proceed in Forma Pauperis within 21 days
from the date of filing of this order or this petition will be
dismissed.

      Accordingly,

      IT Is ORDERED THAT:

      (1) The motion is granted.
    (2) Mr. Wagoner is directed to either pay the court's
docketing fee or complete the enclosed Motion and Decla-
ration for Leave to Proceed in Forma Pauperis within 21
days from the date of filing of this order.

                                     For The Court

                                      /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s25